Case 2:18-cv-09768-FMO-KS Document 70 Filed 05/10/19 Page 1 of 3 Page ID #:575



  1   DARIN W. SNYDER (S.B. #136003)
      dsnyder@omm.com
  2   ALEXANDER B. PARKER (S.B. #264705)
      aparker@omm.com
  3   BILL TRAC (S.B. #281437)
      btrac@omm.com
  4   ASHISH SUDHAKARAN (S.B. #312941)
      asudhakaran@omm.com
  5   O’MELVENY & MYERS LLP
      Two Embarcadero Center, 28th Floor
  6   San Francisco, California 94111-3823
      Telephone:      (415) 984-8700
  7   Facsimile:      (415) 984-8701
  8   Attorney for Defendants
      JADOO TV, INC., SAJID SOHAIL,
  9   AND HASEEB SHAH
 10
                              UNITED STATES DISTRICT COURT
 11
                           CENTRAL DISTRICT OF CALIFORNIA
 12
                                       WESTERN DIVISION
 13

 14
       DISH NETWORK L.L.C.,                      Case No. 2:18-cv-09768-FMO-KS
 15
                         Plaintiff,              STIPULATION TO EXTEND TIME
 16                                              TO RESPOND TO INITIAL
             v.                                  COMPLAINT BY NOT MORE THAN
 17                                              30 DAYS (L.R. 8-3)
       JADOO TV, INC., SAJID SOHAIL,
 18    HASEEB SHAH, EAST WEST AUDIO              Complaint Served: April 19, 2019
       VIDEO, INC., and PUNIT BHATT,             (But see below as this is contested)
 19
                         Defendants.             Current Response Date: May 10, 2019
 20                                              New Response Date: May 17, 2019

 21

 22

 23

 24

 25

 26

 27

 28
                                                      STIPULATION TO EXTEND TIME TO RESPOND TO
                                                                              INITIAL COMPLAINT
                                                                CASE NO. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 70 Filed 05/10/19 Page 2 of 3 Page ID #:576



  1          WHEREAS, Plaintiff DISH Network L.L.C.’s (“DISH”) filed its Complaint in the above-
  2   entitled action on November 20, 2018;
  3          WHEREAS, DISH claims to have personally served the Complaint on Defendant Haseeb
  4   Shah (“Shah”) on April 19, 2019, though Shah denies that he was personally served;
  5          WHEREAS, assuming service by DISH took place on April 19, 2019, the date by which
  6   Shah would have to respond to the Complaint is May 10, 2019;
  7          WHEREAS, DISH and Shah have agreed that Shah shall have a 7-day extension of time
  8   in which to respond to the Complaint—that is, to and including May 17, 2019;
  9          NOW, THEREFORE, the parties acting through their respective undersigned counsel,
 10   hereby STIPULATE and AGREE as follows:
 11          1.     Pursuant to Local Rule 8-3, Defendant Shah’s deadline to respond to the
 12                 Complaint is extended to and including May 17, 2019.
 13
              Dated: May 10, 2019                      Respectfully submitted,
 14
                                                       DARIN W. SNYDER
 15                                                    O’MELVENY & MYERS LLP
 16
                                                       By: /s/ Darin W. Snyder
 17                                                           Darin W. Snyder
 18                                                    Attorney for Defendants
                                                       Jadoo TV, Inc., Sajid Sohail, and Haseeb Shah
 19

 20           Dated: May 10, 2019                      TIMOTHY M. FRANK
                                                       JOSEPH H. BOYLE
 21                                                    STEPHEN M. FERGUSON
                                                       HAGAN NOLL & BOYLE LLC
 22
                                                       DAVID A. VAN RIPER
 23                                                    VAN RIPER LAW
 24                                                    By: /s/ Joseph H. Boyle
                                                              JOSEPH H. BOYLE
 25
                                                       Attorneys for Plaintiff
 26                                                    DISH Network L.L.C.
 27

 28
                                                             STIPULATION TO EXTEND TIME TO RESPOND TO
                                                 -1-                                 INITIAL COMPLAINT
                                                                       CASE NO. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 70 Filed 05/10/19 Page 3 of 3 Page ID #:577



  1                                             ATTESTATION
  2          Pursuant to Local Rule 5-4.3.4(a)(2), I hereby attest that the other signatory listed concurs
  3   in this filing’s content and has authorized the filing.
  4
               Dated: May 10, 2019                          O’MELVENY & MYERS LLP
  5

  6                                                         By: /s/ Darin W. Snyder
                                                                   Darin W. Snyder
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                 STIPULATION TO EXTEND TIME TO RESPOND TO
                                                      -2-                                INITIAL COMPLAINT
                                                                           CASE NO. 2:18-CV-09768-FMO-KS
